Order entered September 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01000-CV

                            IN RE JEROME JOHNSON, Relator

                 Original Proceeding from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F01-53637-JH

                                          ORDER
       Before the Court is relator’s motion to suspend the rules as to number of pages, type

settings, and margins. The Court has accepted and filed relator’s petition for writ of mandamus.

Accordingly, we DENY the motion as moot.


                                                     /s/   JASON BOATRIGHT
                                                           JUSTICE